Burket, J.
It seems to be conceded that the defendant is guilty as charged in the indictment, unless the court be*494low erred in its charge to the jury as to what constitutes, “election day” under the statute, section 6948.
The part of the charge complained of, is as follows: “Now, if you find from the evidence in the case that the 8th day of November, 1892, was a day designated by law upon which either national, state, or county officers were to be elected, I say to you that the eighth day of November means the whole of that day, and election day means the whole day of the eighth day of November; that is, that the day begins at midnight at twelve o’clock, and continues until midnight at twelve o’clock. It is the full day of' twenty-four hours, and that day does not consist of only twelve hours, from six o’clock in the morning until six o’clock in the evening. If you should find that after six o’clock in the evening, the defendant kept his bar-room open contrary to the provisions of this act, or failed to-keep it closed—if you should find that after six o’clock, after the polls were closed, at any time before midnight of that day, he failed to keep his bar-room closed, then he would be guilty.”
Section 6948 reads as follows: “Whoever sells, or gives away, any spirituous, vinous, or malt liquors on any election day, or, being the keeper of a place where any such liquors are habitually sold and drank, fails on any election day to keep the same closed, shall be fined not more than one hundred dollars, and imprisoned not more than ten days.”
The words in the original act passed on this subject were, “on the day of any election.” Those words and the words of the present section mean one and the same thing —a whole day of twenty-four hours.
We think, therefore, that the court of common pleas-was right in its construction of this section of the statute, and also in its charge to the jury.
The evident intention of the legislature in the enactment of this statute was, that intoxicating liquors should not be sold or given away, on election days, and that places where liquors are habitually • sold and drank should be *495■closed on such days, during the whole day of twenty-four hours.
No other construction can fairly be given to the statute as it now stands, and if it is desirable to have its operation confined to the twelve hours during which the ballots are cast, the appeal must be to the legislature, and not to the courts. Leave refiised.